Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The RCE is accepted.

Claims 6-18, 29-30, 37, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry et al. 7452514, alone or taken with applicants admissions as to the scope and content of the prior art.
Fabry teaches, especially in col. 2-5 and fig. 2, making carbon black with hydrogen plasma, optionally with CO.
This differs in not teaching the coverage of the nozzles, however it is obvious given the suggestion of 5 nozzles to provide the desired infeed rate.
 For claim 30, the PAH need not be selected. Claims 37 and 38 are obvious to make the plasma form. Since the process can be the same, so too are the mechanisms of reaction (claims 10, 13, 15 and the like). Claims 11 and 17 are obvious as a matter of scale and economics. Claim 16 is obvious to generate the plasma. Fabry does not teach an embodiment of the claims, however the cumulative teachings thereof render the claims obvious as matters of selection of gases and conditions.
It is noted that specification paragraphs 53-55 indicate that 4 nozzles is ‘typically less than 5%’ coverage, which means that sometimes 4 nozzles is 5%. Further, Fabry teaches optionally 5 nozzles. Thus the 5 nozzles may meet the claim notwithstanding the obviousness rationale statement above.

Claims 6-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry as applied to claims 6-18, 29, 30, 37, 38, 40 above, and further in view of Yurovskaya et al. 8710136.
Fabry does not teach the post-treatment, however Yurovskaya does in col. 10, 11 and 22. This is obvious to remove the materials indicated by Fabry to be present and which could detract from the utility of the carbon. Upward flow is obvious to have efficient contact between the gas and the carbon. Also taught is a heat exchanger (col. 19). For claim 27, CO2 may be present in the system.

Applicant's arguments filed 6/13/21 have been fully considered but they are not persuasive.
Fabry’s teaching of 5 nozzles renders the claims obvious, given what is known about nozzle sizes and desired feed input rates.


/STUART L HENDRICKSON/               Primary Examiner, Art Unit 1736